Exhibit 10.18





NATIONAL STORAGE AFFILIATES TRUST
2015 EQUITY INCENTIVE PLAN


FORM OF RESTRICTED SHARE AWARD AGREEMENT
THIS AGREEMENT is made by and between National Storage Affiliates Trust, a
Maryland real estate investment trust (the “Company”) and [●] (the “Grantee”),
dated as of the [●] day of [●], 201[●].


WHEREAS, the Company maintains the National Storage Affiliates Trust 2015 Equity
Incentive Plan (the “Plan”) (capitalized terms used but not defined herein shall
have the respective meanings ascribed thereto by the Plan);


WHEREAS, the Grantee is an Eligible Person; and


WHEREAS, in accordance with the Plan, the Committee has determined that it is in
the best interests of the Company and its shareholders to grant Restricted
Shares to the Grantee subject to the terms and conditions set forth below.


NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1.    Grant of Restricted Shares.
The Company hereby grants the Grantee [●] Restricted Shares of the Company,
subject to the following terms and conditions and subject to the provisions of
the Plan. The Plan is hereby incorporated herein by reference as though set
forth herein in its entirety. To the extent such terms or conditions conflict
with any provision of the Plan, the terms and conditions set forth herein shall
govern.
2.    Restrictions and Conditions.
The Restricted Shares awarded pursuant to this Agreement and the Plan shall be
subject to the following restrictions and conditions:
(i)    Subject to clauses (iii), and (iv) below, the period of restriction with
respect to the Restricted Shares granted hereunder (the "Restriction Period")
shall begin on the date hereof and lapse, if and as service continues, with
respect to [●] of the Restricted Shares granted hereunder, on each of the first
[●] anniversaries of the date hereof.


For purposes of the Plan and this Agreement, Restricted Shares with respect to
which the Restriction Period has lapsed shall be vested. Notwithstanding the
foregoing, the Restriction Period with respect to such Restricted Shares shall
only lapse as to whole Shares (rounded down to the nearest whole Share). Subject
to the provisions of the Plan and this Agreement, during the Restriction Period,
the Grantee shall not be permitted voluntarily or involuntarily to sell,
transfer, pledge, hypothecate, alienate, encumber or assign the Restricted
Shares awarded under the Plan (or have such Shares attached or garnished).



- 1 -





--------------------------------------------------------------------------------



(ii)    Except as provided in the foregoing clause (i), below in this clause
(ii) or in the Plan, the Grantee shall have, in respect of the Restricted Shares
(whether or not vested), all of the rights of a Shareholder, including the right
to vote the Restricted Shares and the right to receive any cash dividends.
Shares (not subject to restrictions) shall be delivered to the Grantee or his or
her designee promptly after, and only after, the Restriction Period shall lapse
without forfeiture in respect of such Restricted Shares.


(iii)    Subject to clause (iv) below, upon the Grantee's Termination of Service
by for any reason during the Restriction Period, all Shares still subject to
restriction shall thereupon, and with no further action, be forfeited by the
Grantee.


(iv)    Termination of Service as an employee shall not be treated as a
termination of employment for purposes of this Paragraph 2 if the Grantee
continues without interruption to serve thereafter as an officer or director of
the Company or in such other capacity as determined by the Committee, and the
termination of such successor service shall be treated as the applicable
termination.


3.    Miscellaneous.
(a)
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF MARYLAND, WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OF LAW
WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF MARYLAND. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified except by a written agreement executed by the parties hereto or their
respective successors and legal representatives. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.

(b)
The Committee may make such rules and regulations and establish such procedures
for the administration of this Agreement as it deems appropriate. Without
limiting the generality of the foregoing, the Committee may in good faith
interpret the Plan and this Agreement, with such interpretations to be
conclusive and binding on all persons and otherwise accorded the maximum
deference permitted by law, provided that the Committee’s interpretation shall
not be entitled to deference on and after a Change in Control except to the
extent that such interpretations are made exclusively by members of the Board
who are individuals who served as Board members before the Change in Control and
take any other actions and make any other determinations or decisions that it
deems necessary or appropriate in connection with the Plan, this Agreement or
the administration or interpretation thereof. In the event of any dispute or
disagreement as to interpretation of the Plan or this Agreement or of any rule,
regulation or procedure, or as to any question, right or obligation arising from
or related to the Plan or this Agreement, the decision of the Committee in
accordance with the foregoing provisions of this Paragraph 3(b) shall be final
and binding upon all persons.

(c)
All notices hereunder shall be in writing, and if to the Company or the
Committee, shall be delivered to the Board or mailed to its principal office,
addressed to the attention of the Board; and if to the Grantee, shall be
delivered personally, sent by facsimile transmission or mailed to the Grantee at
the address appearing in the records of the Company. Such


- 2 -





--------------------------------------------------------------------------------



addresses may be changed at any time by written notice to the other party given
in accordance with this paragraph 3(c).
(d)
Without limiting the Grantee’s rights as may otherwise be applicable in the
event of a Change in Control, if the Company shall be consolidated or merged
with another corporation or other entity, the Grantee may be required to deposit
with the successor corporation any certificates for the shares or securities or
the other property that the Grantee is entitled to receive by reason of
ownership of Restricted Shares in a manner consistent with the Plan, and such
shares, securities or other property shall become subject to the restrictions
and requirements imposed under the Plan and this Agreement, and the certificates
therefor or other evidence shall bear a legend similar in form and substance to
the legend set forth in the Plan.

Unless otherwise provided by the Committee, any Shares or other securities
distributed to the Grantee with respect to Restricted Shares or otherwise issued
in substitution of Restricted Shares shall be subject to the restrictions and
requirements imposed by the Plan and this Agreement, including depositing the
certificates therefor with the Company together with a share power and bearing a
legend as provided in the Plan.
(e)
If requested by the Grantee, the Company shall withhold from any payments or
deemed payments any amount of tax withholding it determines to be required by
law and shall take all such other action as the Committee deems necessary to
satisfy all obligations for the payment of such withholding taxes. The Committee
shall permit the Grantee to satisfy any federal, state or local tax withholding
obligation by any of the following means, or by a combination of such means: (i)
tendering a cash payment; (ii) authorizing the Company to withhold Common Shares
from the Common Shares otherwise issuable or deliverable to the Grantee as a
result of the vesting of the Restricted Shares; provided, however, that no
Common Shares shall be withheld with a value exceeding the minimum amount of tax
required to be withheld by law; or (iii) delivering to the Company previously
owned and unencumbered Common Shares.

(f)
The failure of the Grantee or the Company to insist upon strict compliance with
any provision of this Agreement, or to assert any right the Grantee or the
Company, respectively, may have under this Agreement, shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.

(g)
Nothing in this Agreement shall confer on the Grantee any right to continue in
the service of the Company or its Subsidiaries or interfere in any way with the
right of the Company or its Subsidiaries and its shareholders to terminate the
Grantee’s service at any time.

(h)
This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements, written or oral,
with respect thereto.


- 3 -





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the day and year first above written.
NATIONAL STORAGE AFFILIATES TRUST


By:     
Name:     
Title:     






_______________________________________
[GRANTEE]





- 4 -



